DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A: core material ([0014])A1: silica
A2: silica coated with core coating material and an inorganic/organic hybrid material
A3: composite material with a core coating material and an inorganic/organic hybrid material
A4: composite material with a core coating material and subsequently coated with silica
B: Shell Inorganic/organic hybrid material ([0030]-[0034])
B1: Formula I
B2: Formula II
B3: Formula III
C: Shell, Formula I, R ([0030]-[0034])
C1: C1-C18 alkoxy
C2: C1-C18 alkyl
C3: C2-C18 alkenyl
C4: C2-C18 alkynyl
C5: C3-C18 cycloalkyl
C6: C1-C18 heterocycloalkyl
C7: C5-C18 aryl
C8: C5-C18 aryloxy
C9: C1-C18 heteroaryl
D: Shell, Formula I, R1 ([0030]-[0034])
D1: C1-C18 alkoxy
D2: C1-C18 alkyl
D3: C2-C18 alkenyl
D4: C2-C18 alkynyl
D5: C3-C18 cycloalkyl
D6: C1-C18 heterocycloalkyl
D7: C5-C18 aryl
D8: C5-C18 aryloxy
D9: C1-C18 heteroaryl
E: Shell, Formula I, R2 ([0030]-[0034])
E1: C1-C18 alkyl
E2: C2-C18 alkenyl
E3: C2-C18 alkynyl
E4: C3-C18 cycloalkyl
E5: C1-C18 heterocycloalkyl
E6: C5-C18 aryl
E7: C1-C18 heteroaryl
E8: absent
F: Shell, Formula I, t ([0030]-[0034])
F1: 0.5
F2: 1.0
F3: 1.5
G: Shell, Formula II, R ([0030]-[0034])
G1: C1-C18 alkoxy
G2: C1-C18 alkyl
G3: C2-C18 alkenyl
G4: C2-C18 alkynyl
G5: C3-C18 cycloalkyl
G6: C1-C18 heterocycloalkyl
G7: C5-C18 aryl
G8: C5-C18 aryloxy

H: Shell, Formula II, R1 ([0030]-[0034])
H1: C1-C18 alkoxy
H2: C1-C18 alkyl
H3: C2-C18 alkenyl
H4: C2-C18 alkynyl
H5: C3-C18 cycloalkyl
H6: C1-C18 heterocycloalkyl
H7: C5-C18 aryl
H8: C5-C18 aryloxy
H9: C1-C18 heteroaryl
I: Shell, Formula II, t ([0030]-[0034])
I1: 0.5
I2: 1.0
I3: 1.5
J: Shell, Formula III, R1 ([0030]-[0034])
J1: C1-C18 alkoxy
J2: C1-C18 alkyl
J3: C2-C18 alkenyl
J4: C2-C18 alkynyl
J5: C3-C18 cycloalkyl
J6: C1-C18 heterocycloalkyl

J8: C5-C18 aryloxy
J9: C1-C18 heteroaryl
K: Shell, Formula III, R2 ([0030]-[0034])
K1: C1-C18 alkyl
K2: C2-C18 alkenyl
K3: C2-C18 alkynyl
K4: C3-C18 cycloalkyl
K5: C1-C18 heterocycloalkyl
K6: C5-C18 aryl
K7: C1-C18 heteroaryl
K8: absent
L: Shell, Formula III, r ([0030]-[0034])
L1: 0
L2: 1
L3: 2
M: Form of material ([0010])
M1: particle
M2: monolith
N: Core coating material Inorganic/organic hybrid material ([0070]-[0074])
N1: Formula I
N2: Formula II

N4: Formula IVN5: Formula VO: Core coating material, Formula I, R ([0070]-[0074])
O1: C1-C18 alkoxy
O2: C1-C18 alkyl
O3: C2-C18 alkenyl
O4: C2-C18 alkynyl
O5: C3-C18 cycloalkyl
O6: C1-C18 heterocycloalkyl
O7: C5-C18 aryl
O8: C5-C18 aryloxy
O9: C1-C18 heteroaryl
P: Core coating material, Formula I, R1 ([0070]-[0074])
P1: C1-C18 alkoxy
P2: C1-C18 alkyl
P3: C2-C18 alkenyl
P4: C2-C18 alkynyl
P5: C3-C18 cycloalkyl
P6: C1-C18 heterocycloalkyl
P7: C5-C18 aryl
P8: C5-C18 aryloxy

Q: Core coating material, Formula I, R2 ([0070]-[0074])
Q1: C1-C18 alkyl
Q2: C2-C18 alkenyl
Q3: C2-C18 alkynyl
Q4: C3-C18 cycloalkyl
Q5: C1-C18 heterocycloalkyl
Q6: C5-C18 aryl
Q7: C1-C18 heteroaryl
Q8: absent
R: Core coating material, Formula I, t ([0070]-[0074])
R1: 0.5
R2: 1.0
R3: 1.5
S: Core coating material, Formula II, R ([0070]-[0074])
S1: C1-C18 alkoxy
S2: C1-C18 alkyl
S3: C2-C18 alkenyl
S4: C2-C18 alkynyl
S5: C3-C18 cycloalkyl
S6: C1-C18 heterocycloalkyl
S7: C5-C18 aryl

S9: C1-C18 heteroaryl
T: Core coating material, Formula II, R1 ([0070]-[0074])
T1: C1-C18 alkoxy
T2: C1-C18 alkyl
T3: C2-C18 alkenyl
T4: C2-C18 alkynyl
T5: C3-C18 cycloalkyl
T6: C1-C18 heterocycloalkyl
T7: C5-C18 aryl
T8: C5-C18 aryloxy
T9: C1-C18 heteroaryl
U: Core coating material, Formula II, t ([0070]-[0074])
U1: 0.5
U2: 1.0
U3: 1.5
V: Core coating material, Formula III, R1 ([0070]-[0074])
V1: C1-C18 alkoxy
V2: C1-C18 alkyl
V3: C2-C18 alkenyl
V4: C2-C18 alkynyl
V5: C3-C18 cycloalkyl

V7: C5-C18 aryl
V8: C5-C18 aryloxy
V9: C1-C18 heteroaryl
W: Core coating material, Formula III, R2 ([0070]-[0074])
W1: C1-C18 alkyl
W2: C2-C18 alkenyl
W3: C2-C18 alkynyl
W4: C3-C18 cycloalkyl
W5: C1-C18 heterocycloalkyl
W6: C5-C18 aryl
W7: C1-C18 heteroaryl
W8: absent
X: Core coating material, Formula III, r ([0070]-[0074])
X1: 0
X2: 1
X3: 2
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive Applicant is required to elect one species from each group of Species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA M PEO/            Primary Examiner, Art Unit 1777